ON REHEARING.
ANDERSON, O. J.
(5) Upon the former consideration of this case we proceeded upon the theory that all the land involved was within the defendant’s color of title-; that is, was located in the E. % of the S. E. % of the S. E. 14 of section 32. Upon a reconsideration, we find that the land sued for includes, as per the proof, a small quantity in the W. % of S. E-. % of the S. E. 14 *33of section 32, and which is within the plaintiff’s color of title and not the defendant’s. The defendant having-shown color of title, and an older possession, to the E. y2 of the S. E. % of the S. E. % of section 32, was entitled to the general charge as to all of the land as was located within his color of title, but the charge should have been limited so as to exclude all of the land sued for as was located within the W. y2 of the S'. E. 14 of the S. E. % of section 32, as the complaint claimed, and the proof showed that some of the land was in the W. % of the 40, and the plaintiff showed color of title and a previous possession to the said W. y2 of said 40.
The defendant did not disclaim as to the land in the W. y2 of the 40. Had he done this, and pleaded not guilty to so much of the land as was located in the E. y2 of the 40, he would have been entitled to the general charge; but having admitted possession of all of the land sued for, by his plea of not guilty, and the plaintiff having shown a right to recover as to all in the W. % of the 40, the trial court erred in giving the general charge for the defendant, without limitation or qualification.
If, upon the next trial, the defendant-wishes to defend only as to the land in his color of title, he can plead not guilty as to same and disclaim as to any of the land as may be located within the W. y2 of the 40, and if he contends that none of the land of which he is in possession is in the W. y2 of the 40, but is all in the E. y2 of same, he can -maKe the suggestion provided for in section 3833 of the Code of 1907.
The judgment of affirmance is set aside, and the cause is reversed and remanded.
Reversed and remanded.
Mayfield, Somerville, and Gardner, JJ., concur.